Citation Nr: 0717711	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-22 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to January 21, 2000, 
for the grant of Dependency and Indemnity Compensation (DIC), 
to include consideration of whether clear and unmistakable 
error was made in a decision dated in February 1995.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1968.  
He died in June 1991. The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision of the 
Cleveland, Ohio, Regional Office (RO) which granted service 
connection for the cause of the veteran's death, effective 
from May 23, 2003.  In a statement of the case issued in May 
2005, an earlier effective date of January 21, 2000, was 
assigned for the grant of Dependency and Indemnity 
Compensation (DIC).  

A hearing was held in June 2006, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
before the undersigned Veterans Law Judge, sitting in 
Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who 
is rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  The veteran, who had service in Vietnam during the 
Vietnam era, died in June 1991.  The death certificate 
indicates that the immediate cause of his death was 
hypoxemia, due to or as a consequence of respiratory failure 
due to or as a consequence of metastatic oat cell carcinioma 
(lung cancer).  There were no other significant conditions 
contributing to death listed on the death certificate.

2.  The appellant's initial application for death pension 
benefits, received in February 1995, indicated that she was 
not claiming service connection for the cause of the 
veteran's death.

3.  In a February 1995 administrative decision issued by the 
RO, the appellant was notified of the denial of death pension 
benefits and was also informed that the evidence did not 
establish that the veteran's death was due to a service-
connected disability.  She did not appeal those 
determinations.

4.  Service connection for the cause of the veteran's death 
was ultimately granted effective from January 21, 2000.  

5.  The February 1995 administrative decision contained CUE 
as evidenced by an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts before the RO at that time. 


CONCLUSION OF LAW

The criteria for an effective date of February 16, 1995, for 
the grant of service connection for the cause of the 
veteran's death have been met, as it is determined that a 
February1995 administrative determination contained CUE.  38 
U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. §§ 3.105(a), 
3.307(a), 3.309(e), 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to all 
cases.  Wensch v. Principi, 15 Vet. App. 362 (2001) (citing 
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001)).  In this case, the issue 
on appeal is a DIC claim for an earlier effective date based 
in part on a contention of CUE in a February 1995 RO 
determination.  CUE claims must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  38 C.F.R. § 20.1403(b).  Therefore, a remand for 
application of the VCAA is not required.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc) (VCAA not 
applicable to CUE claim).  In any event, as the Board has 
fully granted the appellant's claim for an earlier effective 
date based on a finding of CUE, any potential failure of VA 
in fulfilling its duties to notify and assist the appellant 
is essentially harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Factual Background

The veteran died in June 1991.  The death certificate 
indicates that the immediate cause of his death was 
hypoxemia, due to or as a consequence of respiratory failure 
due to or as a consequence of metastatic oat cell carcinoma.  
There were no other significant conditions contributing to 
death listed on the death certificate.  

At the time of his death, it appears that service connection 
had not been established for any condition.  

The evidence reflects that the veteran served in Vietnam from 
April 1966 to April 1967.  The May 1968 separation 
examination revealed no clinical abnormalities aside from a 
notation of left varicocle.  

The appellant filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation if Applicable), in February 1995.  At that 
time she indicated that she was not claiming that the cause 
of the veteran's death was due to service.   

In correspondence dated in February 1995, the RO notified the 
appellant of the denial of death pension benefits, as the 
appellant was determined to have in excess of the maximum 
annual rate of income for death pension.  She was also 
informed that the evidence did not establish that the 
veteran's death was due to a service-connected disability.  
She did not appeal those determinations.  

On January 21, 2000, the appellant filed a DIC/death benefits 
claim.  No adjudicatory action was ever taken on that claim. 

In correspondence from the appellant received in May 2003, 
she indicated that she had never received notification of any 
action from her January 2000 claim, and in effect re-filed a 
claim for DIC/death benefits.

The veteran's terminal medical records are on file which 
reveal that, in April 1991, diagnoses of oat cell carcinoma 
of the right upper lobe of the lung with metastasis to the 
brain and lumbar spine; dementia secondary to oat cell cancer 
of the lung; and chronic obstructive pulmonary disease (COPD) 
were made.  Records dated just days before his death in June 
1991 indicate that he was treated with radiation therapy to 
the lumbar spine and brain for pain control and indicate 
that, due to a new onset of paraplegia, the veteran was 
admitted for hospitalization.  The veteran was discharged in 
June 1991, the day prior to his death, with final diagnoses 
of paraplegia, secondary to cord compression; oat cell 
carcinoma of the lung; COPD and inanition cachexia.  The 
veteran died the following day at his home.

Additional private medical records dated in April 1991 
confirm a diagnosis of undifferentiated carcinoma of the 
right upper lobe of the lung with metastasis to the brain and 
lumbar spine.  A May 1991 record indicates that the veteran 
completed a course of radiotherapy with palliative whole 
brain irradiation and radiotherapy to the lumbar spine for 
metatstatic disease.  

The appellant provided testimony at a video conference 
hearing held before the undersigned Veterans Law Judge in 
June 2006.  The appellant testified that the veteran's cancer 
was initially discovered in March 1991 and that it was 
specifically identified as lung cancer in late March or early 
April 1991.  She indicated that she made her first 
application for death benefits in February 1995 at which time 
she furnished the veteran's death certificate and her income 
information.  The appellant's representative argues that 
additional development should have been undertaken in 1995 to 
determine what type of primary cancer the veteran had.  

Legal Analysis

The appellant and her representative maintain that an 
effective date prior to January 21, 2000, is warranted for 
the grant of service connection for the cause of the 
veteran's death.   It is specifically maintained that an 
effective date of February 16, 1995, (the date of the 
original service connection claim for the veteran's cause of 
death) is warranted based on allegations of CUE made in a 
rating decision issued in February 1995.  

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of CUE.  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 
(2006).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  "To prove the existence of 
clear and unmistakable error as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE, the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred, the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).  When considering a 
claim of CUE, the determination must be made based on the 
record and the law in existence at the time of the prior, 
final decision.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision."  38 C.F.R. § 3.105(a).  CUE is a special type of 
error; it is an error that the claimant alleges was made in a 
prior rating decision that the claimant did not appeal within 
the one-year time limit for filing an appeal to the Board.  
38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  
It is not just any error but rather it is the sort of error 
that, had it not been made, would have manifestly changed the 
outcome of the rating decision so that the benefit sought 
would have been granted.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App at 313.

In a February 1995 administrative decision, the RO notified 
the appellant of the denial of death pension benefits, as the 
appellant was determined to have in excess of the maximum 
annual rate of income for death pension.  She was also 
informed that the evidence did not establish that the 
veteran's death was due to a service-connected disability.  

Service connection for the cause of the veteran's death was 
ultimately awarded on a presumptive basis pursuant to 38 
C.F.R. §§ 3.307(a) and 3.309(e), effective from January 21, 
2000.  The grant was based on the RO's finding that the 
veteran had Vietnam service and therefore herbicide exposure 
was presumed and the fact that, among the primary causes of 
the veteran's death, was oat cell carcinoma, a form of 
respiratory cancer, which is specifically enumerated as a 
presumptive condition under the provisions of 38 C.F.R. 
§ 3.309(e).

The evidence before the RO at the time of the February 1995 
rating decision consisted only of the appellant's death 
benefits claim, filed in February 1995, and a copy of the 
veteran's death certificate reflecting that he died in June 
1991.  The Board notes that, although in her February 1995 
application the appellant specifically indicated that she was 
not claiming that the cause of the veteran's death was due to 
service, the RO nonetheless took jurisdiction of the claim of 
entitlement to service connection for the cause of the 
veteran's death in conjunction with the claim for death 
pension benefits.  

The following facts are established by virtue of the evidence 
before the RO in February 1995: (1) the veteran had Vietnam 
era service (which was subsequently verified in March 2004 to 
include service in Vietnam); (2) the appellant indicated 
under Item 21 of her application form (VA Form 21-534) in 
February 1995 that the veteran actually had service in the 
Republic of Vietnam (as opposed to having just served during 
the Vietnam era without having actually served in country); 
and (3) the immediate causes of the veteran's death included 
metastatic oat cell carcinoma, a form of small cell 
lung/respiratory cancer, which inasmuch as it was listed as a 
primary cause of his death which occurred less than 30 years 
after the veteran's enlistment into service, necessarily 
manifested to a degree of 10 percent or more within 30 years 
after the veteran's departure from Vietnam.  

The provisions of 38 C.F.R. § 3.309(e), concerning 
presumptive service connection for certain diseases based on 
exposure to herbicides including agent orange, were amended 
to include lung cancer (if manifested to a degree of 10 
percent or more within 30 years after departure from 
Vietnam).  These amended regulations were effective as of 
June 9, 1994, prior to the receipt of the appellant's claim.  
59 Fed. Reg. 29723-29724.  VA subsequently issued a 
regulation, effective January 1, 2002, which removed that 30-
year time restriction for manifestation of a respiratory 
cancer.  See Public Law 107-103, Veterans Education and 
Benefits Expansion Act of 2001.

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent.  38 C.F.R. § 3.307(a).  
Prior law in effect at the time of the February 1995 decision 
required that the veteran have a disease listed at 38 C.F.R. 
§ 3.309(e), in addition to proof of Vietnam service, before 
exposure there was presumed.  The veteran in this case, by 
virtue of his service in the Republic of Vietnam during the 
Vietnam era and by virtue of having had a disease including 
among those listed at 38 C.F.R. § 3.309(e), was presumed to 
have been exposed during such service to an herbicide agent. 

In effect, the appellant and her representative have argued 
that the aforementioned applicable regulations were either 
applied incorrectly or, alternately, not applied at all to 
the claim; and that had they been applied correctly, this 
would have resulted in a grant of service connection for the 
cause of the veteran's death effective from February 1995.  
In this case, the RO was aware at the time of the February 
1995 decision that the veteran had Vietnam era service and 
that the appellant had indicated that he actually served in 
Vietnam on her application and, therefore, should have made 
inquiry to an appropriate Federal government agency to verify 
whether the veteran actually had served in Vietnam, in order 
to determine whether the provisions of 38 C.F.R. §§ 3.307(a) 
and 3.309(e) were applicable.  There is a half-page computer 
printout sheet in the file showing that the RO in 1995 did 
verify dates of service during the Vietnam era but this sheet 
did not show that the veteran had actually served in Vietnam 
a fact which could only be verified through an inquiry to an 
appropriate Federal government agency.  

In a similar situation, where information pertinent to a 
claim is held in the custody of a government agency, the 
Court has held that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Ultimately, the RO made inquiry in 
this case as to the veteran's in country Vietnam service in 
March 2004, following the appellant's September 2003 claim, 
and verified that, in fact, the veteran had served in Vietnam 
from April 1966 to April 1967.  Furthermore, it is clear from 
the death certificate that the primary causes of the 
veteran's death were respiratory in nature and included, as a 
listed cause on the death certificate, metastatic oat cell 
carcinoma, a form of lung/respiratory cancer, a condition 
specifically enumerated under the provisions of 38 C.F.R. 
§ 3.309(e) which was extant at the time the claim was 
considered.  

The Board concludes that incorrect application of, and/or 
failure to apply at all, the applicable regulations, 
38 C.F.R. §§ 3.307(a) and 3.309(e), to the claim at the time 
of the February 1995 administrative decision represents CUE 
as it is indicative of an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts that were of record at the time.  
Moreover, had that error not been made, it would have 
manifestly changed the outcome of the February 1995 decision 
so that service connection for the cause of the veteran's 
death would have been granted at that time.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992)

Section 3.400(c)(2) of VA regulations provides that when a 
claim for DIC is received within one year of the initial 
report of actual death, the appropriate effective date shall 
be the first day of the month in which the death occurred.  
The evidence does not establish that a claim for DIC benefits 
was received within one year of the veteran's death.  As 
such, the appellant is not entitled to an effective date of 
June 1, 1991 (the first day of the month in which the death 
occurred) under the provisions of 38 U.S.C.A. § 5110(d)(1) 
(West 2002); 38 C.F.R. § 3.400(c)(2) (2005).  Instead, the 
appropriate effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. §§  3.400, 3.400(b)(2).  In 
this case, the appropriate effective date is therefore 
February 16, 1995, the date of the appellant's original cause 
of death claim.  

Accordingly, the requested effective date of February 16, 
1995, has been granted based on a finding of CUE in the 
administrative decision of February 1995, and the appeal is 
granted to this extent.  


ORDER

An effective date of February 16, 1995, for an award of 
Dependency and Indemnity Compensation (DIC) is granted, based 
on a finding of clear and unmistakable error in a February 
24, 1995, administrative decision.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


